Citation Nr: 1105114	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for depressive disorder, not otherwise specified (NOS).

2.  Entitlement to an effective date earlier than July 6, 2006 
for the grant of service connection for depressive disorder, 
(NOS).

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a right hand disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel	


INTRODUCTION

The Veteran had active service from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  Since the grant of service connection, depressive disorder 
has primarily manifested with occasional depressed mood, anxiety, 
and sleep impairment.

2.  A VA examination on July 6, 2006 established a current 
disability of depressive disorder, (NOS), and indicated that this 
disability was related to military service; there is no prior 
formal or informal claim.

3.  The Veteran does not have a current right ankle disability.

4.  The Veteran does not have a current right shoulder 
disability.

5.  The Veteran does not have a current right hand disability.

6.  The Veteran does not have a current a right knee disorder.

7.  The Veteran does not have a current hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for 
depressive disorder, NOS, are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic 
Code 9434 (2010).

2.  The criteria for an earlier effective date earlier than July 
6, 2006 for the grant of service connection for depressive 
disorder, NOS are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2010).

3.  A right ankle disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

4.  A right shoulder disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

5.  A right hand disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

6.  A right knee disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

7.  Bilateral hearing loss was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. § 3.159(b) (2010).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

Here, the VCAA duty to notify was satisfied in a letter sent to 
the Veteran in July 2005, prior to the initial AOJ decision in 
this matter.  This letter fully addressed all notice elements and 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  A letter sent to the Veteran in 
March 2006, provided notice that included the type of evidence 
necessary to establish disability ratings or effective dates for 
the claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  The notice discussed 
above fully complied with the requirements of 38 U.S.C.A. § 5103, 
5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed 
of the evidence which had been obtained in support of the appeal.  

With regards to the service connection claims on appeal, it is 
noted that the Veteran served in Southwest Asia (SWA).  He has 
been recognized for that service by way of several medals as 
reflected on his DD 214 (e.g. the Iraq Campaign Medal).  His 
service treatment records also show service in Iraq.  Iraq is one 
of the countries specifically listed by regulation that must be 
considered for service in Southwest Asia.  See 38 C.F.R. § 
3.317(d)(4) (2010).  The Veteran was not provided with the notice 
required by the Veterans Claims Assistance Act of 2000 for claims 
involving undiagnosed illnesses.  Also, while he was afforded VA 
examinations, these examinations did not include an assessment as 
to whether his subjective symptoms warranted consideration as 
undiagnosed illnesses.  The RO has adjudicated these claims 
without considering the possibility of a disability due to an 
undiagnosed illness under 38 U.S.C.A. § 1117 (West 2002) and 38 
C.F.R. § 3.317 (2010).  The statement of the case (SOC) also did 
not include a discussion of such statutory and regulatory 
provisions in the confirmed denial of the claim.  

The Board finds this omission is not prejudicial in this 
instance.  The Veteran claims that he continues to have symptoms 
from specific injuries in service; injuries which occurred prior 
to his SWA deployment and resulted in specific diagnoses in 
service.  He has not claimed, nor does the evidence raise, the 
issue of an undiagnosed illness that manifested to a degree of 10 
percent or more following discharge from service. Accordingly, 
that provision is inapplicable to this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As for the issues of entitlement to a higher initial rating and 
an earlier effective date for the service-connected depressive 
disorder, the Veteran is challenging the initial evaluation and 
effective date following the grant of service connection.  The 
courts have held that were the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and there 
is no need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
consideration of Hartman and Dunlap, further VCAA notice is not 
required in this case.  The Board finds that the duty to notify 
has been met. 

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's service 
treatment records.  There is no indication of outstanding medical 
records to be obtained.  The Veteran was also afforded VA 
examinations for his claims.  The Board finds that the VA 
examination reports are adequate for evaluation purposes because 
the examiners conducted physical examinations, reviewed the 
medical history, and described the disabilities in sufficient 
detail so that the Board's evaluation of the claimed disabilities 
is an informed determination.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  Finally, the Veteran does not allege, nor does the 
record show, that his service-connected depression has worsened 
in severity since the last VA examination in July 2006.  The mere 
passage of time does not require a new examination.  Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, the Board 
finds that the record adequately reveals the current state of 
this disability, and thus, will proceed to review the claim based 
on the evidence of record.  See 38 C.F.R. § 3.655; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The duty to assist 
has been met.


Earlier Effective Date

The Veteran alleges that he is entitled to an effective date in 
June 2005 for the grant of service connection for his depressive 
disorder.  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened after 
final adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim or a claim reopened after final disallowance "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400.  With a claim for 
service connection, the effective date of an award will be (1) 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year after 
separation from service or (2) the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication 
or action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a Veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution. 
If received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of receipt of 
the informal claim. 38 C.F.R. § 3.155.

A review of the record shows that the Veteran did not file a 
formal or informal claim for service connection for a depressive 
disorder.  On his Application for Compensation and/or Pension (VA 
Form 21-526) that was received on June 30, 2005, he identified 
the several disabilities for which service connection was sought, 
specifically: a right ankle disability, a right knee disability, 
a right shoulder disability, a right hand injury, bilateral 
hearing loss and tinnitus.

The Veteran was afforded a general VA examination in June 2006 in 
connection with that application for VA benefits.  He was also 
afforded a mental examination on July 6, 2006, during which a 
diagnosis of depressive disorder, NOS was provided.  The examiner 
opined this condition was most likely a result of military 
service.  In Brannon v. West, 12 Vet. App. 32, 35 (1998), the 
Court stated that the "mere presence" of a diagnosis of a 
specific disorder in a VA medical report "does not establish an 
intent on the part of the veteran" to seek service connection for 
that disorder.  Nonetheless, in this instance it appears that the 
RO awarded service connection based on the July 6, 2006 
examination.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  

A review of the record reveals that prior to the July 6, 2006 VA 
examination, the Veteran had not filed a claim for service 
connection for any psychiatric disorder, either formal or 
informal, nor is there any prior communication in the record that 
could be considered an informal claim for VA compensation for the 
same.  The VA examination took place more than one year after 
discharge from service.  Accordingly, there is simply no basis 
upon which to justify granting an earlier effective date, and the 
appeal is denied.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson v. 
West 12 Vet. App. 119, 126 (1999).  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995); 38 
C.F.R. 4.1.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2010).  

VA regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
For the purposes of this appeal, the Veteran's service-connected 
major depression is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code 9434.  Under Diagnostic Code 9434, a 10 percent rating is in 
order when the psychiatric disorder results in occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when symptoms 
are controlled by continuous medication.  

A 30 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

The criteria for a 50 percent rating include: occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.  

The criteria for a 70 percent rating include: occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

The criteria for a 100 percent rating include: total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed in 
the rating scheme are exhibited; rather, consideration must be 
given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  

A GAF score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

The Court has held that a GAF score is only one factor in 
determining a Veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 
Vet. App. 1, 14 (2001).
The RO granted service connection for major depressive disorder 
in an August 2006 rating decision and awarded an initial 10 
percent disability evaluation under DC 9434, effective from July 
6, 2006.  

The Veteran was afforded a VA examination in July 2006, during 
which he reported that he lived with his wife and young daughter.  
He described himself as being easily irritated and short-
tempered.  He reported sleep impairment due to dreams related to 
his experiences in the military.  He denied seeing a 
psychiatrist, or use of psychotropic medications, in service or 
since discharge.  He reported avoidance of news and television 
related to the war and did not like to watch war movies.  He 
stated that he is able to relate to people and can be with his 
coworkers and family.  He saw himself as having a successful 
future, including being a good parent.  He reported instances of 
anxiety only when upset.  He reported that his mood was depressed 
at times.  He denied any thoughts of suicide or prior attempts.  
He reported that he had good motivation and drive and was able to 
perform his job.  He denied anhedonia and reported a good 
relationship with his wife, except during arguments.  He stated 
that he enjoyed playing with his daughter, and liked to fish and 
play football.  He also reported spending time with his extended 
family.  He denied auditory and visual hallucinations.  The 
Veteran also reported that thinking about his buddies who were 
injured or killed made him angry and he would go off on people 
for no reason.

Mental status examination revealed the Veteran was pleasant, yet 
somewhat anxious.  His speech was coherent and relevant.  His 
affect was broad and mood congruent.  Mood was mildly depressed, 
with thoughts of suicide.  There were no auditory or visual 
hallucinations.  Thought processes were goal oriented.  He was 
alert to time, place, and person.  The diagnosis was depressive 
disorder, NOS.  The GAF score was 65.  In pertinent part, the 
examiner noted that the Veteran appeared to have mild to moderate 
symptoms of depression with related social impairment.  

The Board finds that throughout the course of the appeal, the 
Veteran's depressive disorder has been manifested by psychiatric 
symptoms that most closely approximate the criteria for 
depression of moderate severity warranting a 30 percent rating.  
In this regard, since the grant of service connection, the 
Veteran's depressive disorder has primarily manifested with 
symptoms of occasional depressed mood, occasional anxiety, 
irritability, and sleep impairment.  He also reports that he has 
had suicidal thoughts and that he goes off on people for no 
reason when he thinks about buddies who were injured or killed.  
The only GAF score of record is shown to be 65, which is 
indicative of only mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Nevertheless, the VA 
examiner has opined that the Veteran's depression is mild to 
moderate in severity and the Board finds that the symptoms and 
signs shown more nearly approximate a 30 percent evaluation.  

However, the preponderance of the evidence is against finding 
that the Veteran suffers from disability of greater severity than 
30 percent.  The Veteran's report of mildly depressed mood is 
evidence of a disturbed mood.  A disturbed mood is listed in the 
criteria for a 50 percent rating.  The Board finds, however, the 
Veteran's self-reported history of symptoms and the clinical 
findings do not reflect overall occupational and social 
impairment with reduced reliability and productivity such that a 
50 percent rating is warranted.  With the exception of mood 
disturbance, the depressive disorder has not manifested with 
suspiciousness, panic attacks, memory loss, disturbance in 
motivation or any other symptoms that would show there is 
occupational and social impairment with reduced reliability and 
productivity.  Reduced reliability is not shown as the Veteran 
reported that he has good motivation and was able to perform his 
job.  In addition, he could relate to and be with family and 
people at work.  Thus, difficulty in establishing and maintaining 
effective work and social relationships is not shown.   

The Board further acknowledges that during the examination the 
Veteran reported that his mood included thoughts of suicide and 
that thinking about his buddies who were injured or killed made 
him angry and caused him to go off on people for no reason.  This 
reflects suicidal ideation and impaired impulse control, symptoms 
which are noted in the criteria for a 70 percent rating.  The 
Board notes that it is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  Nonetheless, despite any suicidal ideation and 
impaired impulse control which may be present, the cumulative 
evidence indicates that at its worst, the Veteran's disability is 
of moderate severity.  The cumulative findings do not reflect 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood which would indicate disability of even greater severity.  
No deficits with respect to judgment or thinking are shown by the 
evidence and the Veteran is able to perform his job.  He can also 
relate to people and can coexist with his coworkers and family, 
and he reports a good relationship with his wife and daughter.  
There also is no evidence in the record to suggest that he has 
had any periods of actual violence, even though he may "go off" 
on people when he is angry.  Indeed, the Veteran does not contend 
otherwise.  Moreover, the VA examiner has opined, after 
interviewing the Veteran, that there is no occupational 
impairment, and only mild to moderate social impairment 
exhibited.  Based on the foregoing, the Board finds that all 
aspects of the psychiatric disability at issue are encompassed in 
the 30 percent schedular rating assigned.  In reaching this 
determination, the Board has considered the Veteran's assertions 
regarding his symptoms and has found those statements competent, 
credible and probative.  However, based on the totality of the 
evidence, the Board finds that a 30 percent evaluation, but no 
higher, is warranted for the entire period of time that is 
covered by this claim.  At no point in time does the evidence 
show that the criteria for a higher rating than 30 percent are 
approximated.  See Fenderson v. West 12 Vet. App. 119, 126 
(1999).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); see also Barringer v. Peake, 22 Vet. App. 242 
(2008).  The Board finds that this matter need not be remanded to 
have the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an 
extraschedular rating.  The Board notes the above determination 
is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities, and there is no showing that 
the Veteran's disability reflect so exceptional or so unusual a 
disability picture such that the schedular evaluations are 
inadequate, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  The Veteran's 
depressive disorder primarily manifests with occasional depressed 
mood, occasional anxiety, and sleep impairment.  He has been 
assigned a 30 percent evaluation which contemplates that his 
symptoms are mild to moderate in severity, and that there is no 
industrial impairment as a result of this disability.  His 
symptoms fit within the applicable schedular criteria; thus, the 
assigned schedular evaluation is adequate.  Therefore, the 
criteria for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995). 

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is employed and has not 
alleged that he was unemployable during the course of the appeal.  
Moreover, there is no evidence of unemployability; accordingly, 
TDIU is not raised by the record.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Service connection 
can also be established for a chronic disease, including 
arthritis and hearing loss first shown to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2010).

In any case where a veteran was engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof for 
purposes of service connection for any disease or injury alleged 
to have been incurred in or aggravated by said service, such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  

The Veteran contends that he participated in combat operations 
while in Southwest Asia (SWA), and his DD 214 shows that he 
received the Combat Action Ribbon for service in Iraq, which is 
indicative of combat.  However, even if the Veteran were afforded 
the benefit of the 38 U.S.C.A. §1154 "combat presumption;" §1154 
merely provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service.  Competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required under 38 U.S.C.A. § 1154(b).  Wade 
v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle, Right Shoulder, Right Hand, Right Knee 

The Veteran seeks service connection for a right ankle, right 
shoulder, right hand, and right knee disability.  

Service treatment records show no treatment or diagnosis of a 
right knee disability.  On a January 2003 pre-deployment 
examination, the Veteran reported he was in excellent health.  On 
his June 2003 post-deployment examination, he denied having 
swollen stiff or painful joints.  The Veteran sustained a right 
shoulder injury in December 2003 while playing football.  The 
clinical impression on X-ray was 'normal right shoulder.'  A 
diagnosis of 'rotator cuff weakness with injury' was provided.  
Additional notes reveal that the Veteran was injured in a motor 
vehicle accident in February 2004.  Clinical notes show he 
complained of right lateral neck and shoulder pain.  Clinical 
impression was 'cervical strain/contusion face/shoulder.'

In March 2004, the Veteran sustained injury to his right ankle 
while running.  Treatment notes indicate that he was diagnosed 
with and treated for a 'severe 2nd degree right ankle sprain.'  A 
period of light duty and a course of physical therapy are noted.  
An MRI showed tibiotalar joint effusion; bone marrow contusion of 
the talus near the middle facet without evidence of fracture; 
findings consistent with tenosynovitis of the peroneal tendons 
and flexor hallucis longus; and non visualization of the anterior 
talofibular ligament and edema in the anterolateral gutter, 
consistent with ligamentous tear.  A clinic note dated in May 
2004 shows an assessment of 'resolving right ankle sprain.'  
Service treatment records also show that in July 2004 the Veteran 
sustained a laceration injury to his right hand while using a 
punching bag.  The clinical diagnosis was laceration, right hand.  
On his January 2005 pre-deployment examination, the Veteran 
reported he was in excellent health.  On his April 2005 post-
deployment examination, he again reported he was in excellent 
health.  He denied having swollen stiff or painful joints.  He 
did indicate that his hearing had decreased since deployment.  

The Veteran was afforded a VA examination in June 2006.  The 
claims file was available and reviewed by the examiner.  The 
Veteran reported current symptoms included a fairly constant and 
dull pain his right knee and ankle, with occasional swelling, but 
no instability.  He noted that he had twisted his right ankle on 
one occasion.  He also complained of pain in his right shoulder 
and right hand that was of a dull aching nature.  The Veteran 
reported that he began having problems with his right knee in 
2002 while performing his daily physical activities; he denied 
any specific injury.  The Veteran also reported that he injured 
his right shoulder in a car accident on base and sustained an 
injury to his right hand from punching a training bag during 
martial arts practice.  Following a detailed physical examination 
and X-rays, the examiner's diagnosis was normal right shoulder, 
right hand, right knee and right ankle.  The examiner noted 
further that there were no residuals or any traumatic or 
orthopedic pathology present.  There also was no additional 
limitation of motion due to pain, fatigue, weakness, or lack of 
endurance on repetitive use of these joints.  

An Informal Hearing Presentation (IHP) submitted by the Veteran's 
representative notes a continuity of right knee problems since 
service.  The IHP indicated that the right knee pain began in 
2002 while the Veteran was performing his daily physical 
activities.  The IHP also notes a continuity of problems from the 
Veteran's right ankle, shoulder and hand injuries that were 
sustained during service.  

Based on review of the evidence, the Board concludes that the 
preponderance of the evidence is against these claims.  At the 
outset, the Board notes the Veteran has not based his claims on 
his Gulf War service.  For veterans with service in the Southwest 
Asia Theater of operations during the Persian Gulf War, service 
connection may also be established under 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  Under this law and regulation, service 
connection may be warranted for a Persian Gulf veteran who 
exhibits objective indications of "a qualifying chronic 
disability" that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1).  

In this case, the Veteran claims that he continues to have 
residuals from specific injuries to his right hand, right 
shoulder, and right ankle in service - injuries that were also 
given specific diagnoses during service.  He also claims that his 
right knee symptoms initially manifested in 2002, prior to his 
Gulf service.  He has not claimed, nor does the evidence raise 
the issue of, any undiagnosed illness that manifested to a degree 
of 10 percent or more following discharge from service.  
Accordingly, this provision is inapplicable to this case.

In order to be considered for service connection, a claimant must 
first have a disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(there can be no valid claim absent proof of a present 
disability).  The Board has considered the Veteran's current 
complaints of right ankle, right shoulder, and right hand pain 
(and his testimony that this pain has continued since the noted 
in-service injuries); and finds him to be competent to discuss 
such symptoms.  The Veteran is also competent to report symptoms 
of right knee pain since 2002 with no prior injury.  Nonetheless, 
it has been held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

The competent medical evidence, which consists of a VA 
examination, shows the Veteran does not have any current chronic 
disabilities of the right ankle, right shoulder, right hand, or 
the right knee.  Other than the Veteran's unsupported lay 
contention, there is no indication that he has, or had during the 
period of time covered by the claim, chronic right ankle, right 
shoulder, right hand, or right knee conditions.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran is 
competent to report his observable symptoms, such as pain and/or 
discomfort, a diagnosis of a right ankle, right shoulder, right 
hand, or right knee disability requires medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  As 
a lay person, the Veteran is not competent to diagnosis such 
disorders, and the Board may not accept his unsupported lay 
statements with regard to this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In the absence of competent medical evidence of a current right 
ankle, right shoulder, right hand, or right knee disability, and 
of any competent evidence relating the claimed current 
disabilities to service; service connection must be denied.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 
F.3d 1328.  As the preponderance of the evidence is against these 
claims, the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.  

Bilateral hearing loss

The Veteran seeks service connection for bilateral hearing loss.  
On his June 2005 application for benefits, the Veteran indicated 
that he had noise exposure during his combat service in Iraq.  He 
noted that he fired thousands of rounds of 50 calibers, 7.62 
millimeter (mm), and 5.56 mm calibers in service.  

The Veteran's DD 214 indicates that his military occupational 
specialty was a low altitude air defense gunner.  Service 
treatment records show no complaint or treatment for organic ear 
disorders or ear trauma.  Service treatment records include a 
June 2001 audiometry examination.  Pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000 and 6000 Hertz were: 0, 
-5, 5, 5, 10 and 20 decibels respectively in the right ear, and 
15, 10, 15, 20, 30 and 20 decibels respectively in the left ear.  
The Veteran reported a decrease in his hearing at his April 2005 
post-deployment examination.  

The Veteran underwent an audiology examination in July 2006.  His 
claims file was made available to the examiner.  The Veteran 
reported in-service noise exposure as a machine gunner with two 
tours in Iraq, and from helicopters.  He also reported post-
service civilian occupational noise exposure from construction 
work, though with use of hearing protection.  A clinical 
evaluation showed pure tone thresholds, in decibels, at 500 1000, 
2000, 3000 and 4000 Hertz were: 10, 10, 10, 15 and 10 decibels 
respectively in the right ear, and 5, 10, 5, 10 and 15 decibels 
respectively in the left ear.  Speech recognition was 100 percent 
in the right ear and 96 percent in the left ear.  The examiner's 
diagnosis was 'hearing within normal limits bilaterally.'

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

Based on the record, the Veteran is not shown to have had a 
hearing loss disability (for VA compensation purposes) during 
service as none of the audiograms showed auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 
decibels or greater; or that the auditory thresholds for at least 
three of those were 26 decibels or greater.  See 38 C.F.R. § 
3.385.  The Board points out, however, that the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted above) 
and a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service connection 
for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Here, the July 2006 VA examination reflects that the Veteran does 
not have a current hearing loss disability for VA compensation 
purposes.  In the December 2010 IHP, the Veteran, through his 
representative, argued that a new VA examination is in order.  A 
Veteran is entitled to a new examination where there is evidence 
that the condition may have worsened since the last examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Veteran does not allege, nor does 
the record show, that his hearing loss has worsened in severity 
since the July 2006 VA examination.  Accordingly, the Board finds 
that the record adequately reveals the current state of the 
Veteran's disability, and a new VA examination is not necessary.  
See 38 C.F.R. § 3.655; see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995).

The only evidence of a current bilateral hearing loss disability 
is the Veteran's own contention.  The Veteran is competent to 
report symptoms of decreased hearing.  He is also competent to 
report this symptom began following his tour of duty in combat.  
The matter of a diagnosis of a bilateral hearing loss disability 
(for VA compensation purposes), however, requires medical 
expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007).  As a lay person, the Veteran is 
not competent to diagnosis such a disorder, and the Board may not 
accept his unsupported lay speculation with regard to this 
matter.  See Espiritu v. Derwinski, 2 Vet. App. at 494-495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 
as requiring the existence of a present disability for VA 
compensation purposes).  Inasmuch as the weight of the probative 
evidence is against the claim, it is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation of 30 percent, but no higher, for depressive 
disorder, NOS, is granted.

An effective date earlier than July 6, 2006, for the grant of 
service connection for depressive disorder, NOS, is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


